                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

RUSSELL BERNARD GREENE,                       :
                                              :
                Plaintiff,                    :
       VS.                                    :      NO. 5:19-cv-00418-MTT-CHW
                                              :
LT RODNEY GARDNER, et al.,                    :
                                              :
            Defendants.                       :
________________________________              :

                                             ORDER

       Pro se Plaintiff Russell Bernard Greene, an inmate presently confined in the Baldwin State

Prison in Hardwick, Georgia, has filed a pleading that has been construed as a complaint under 42

U.S.C. § 1983, but he did not pay the filing fee or file a proper motion to proceed without the

prepayment of the filing fee. A prisoner proceeding in forma pauperis must submit (1) an affidavit

in support of his claim of indigence and (2) “a certified copy of [his] trust fund account statement

(or institutional equivalent) . . . for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § 1915(a)(1)-(2). Without a motion and this account statement (or similar

certified documentation from the prison), the Court does not have sufficient information to

determine whether Plaintiff is entitled to proceed in forma pauperis or to calculate the average

monthly deposits or the average monthly balance in Plaintiff’s prison trust account as required by

28 U.S.C. § 1915. See id. (requiring the district court to assess an initial partial filing fee when

funds are available). Accordingly, Plaintiff is DIRECTED to submit a proper motion to proceed

without the prepayment of the filing fee, which should include a certified copy of his trust fund

account statement. The Clerk is DIRECTED to provide Plaintiff with the appropriate forms for

this purpose.
       Plaintiff is also DIRECTED to refile his complaint on a standard § 1983 form. The recast

complaint must contain a caption that clearly identifies, by name, each individual that Plaintiff has

a claim against and wishes to include as a defendant in the present lawsuit. Plaintiff is to name

only the individuals associated with the claim or related claims that he is pursuing in this action.

Plaintiff must then list each defendant again in the body of his complaint and tell the Court exactly

how that individual violated his constitutional rights. Plaintiff should state his claims as simply as

possible and need not attempt to include legal citations or legalese. If, in his recast complaint,

Plaintiff fails to link a named defendant to a claim, the claim will be dismissed. Likewise, if

Plaintiff makes no allegations in the body of his recast complaint against a named defendant, that

defendant will be dismissed. The recast complaint will supersede (take the place of) the

original complaint (ECF No. 1) filed in this case. The Clerk is DIRECTED to forward a copy

of the § 1983 form marked with the case number of the above-captioned action to the Plaintiff.

       Plaintiff shall have TWENTY-ONE (21) DAYS from the date shown on this Order to (1)

pay the required $400.00 filing fee or file a proper motion to proceed without the prepayment of

the filing fee, to include a certified copy of his prison trust account information, and (2) to refile

his Complaint with the Clerk of Court. If Plaintiff does not timely and fully comply with this

Order, this action will be dismissed. Plaintiff is further DIRECTED to notify the Court of any

change of address. There shall be no service of process in this case until further order of the Court.

       SO ORDERED, this 27th day of December, 2019.


                                               s/ Charles H. Weigle
                                               Charles H. Weigle
                                               United States Magistrate Judge




                                                  2
